07-0141-cv
Shady Grove Orthopedic Assocs. v. Allstate Insurance Co.

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the ninth day of June, two thousand and ten.

PRESENT:

           JOSÉ A. CABRANES,
           ROSEMARY S. POOLER,
           ROBERT A. KATZMANN ,
                                Circuit Judges.
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
SHADY GROVE ORTHOPEDIC ASSOCIATES, P.A., on behalf of
itself and all others similarly situated,

                     Plaintiff-Appellant,

SONIA E. GALVEZ ,

                     Plaintiff,
                                          -v.-                                                     No. 07-0141-cv

ALLSTATE INSURANCE COMPANY ,

                     Defendant-Appellee.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                                                    JOHN S. SPADARO , John Sheehan
                                                                                            Spadaro, LLC, Hockessin, DE.




                                                                      1
FOR DEFENDANT-APPELLEE:                                                    ANDREW T. HAHN , SR ., Seyfarth
                                                                           Shaw LLP, New York, NY.

        On remand from the Supreme Court of the United States.

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment be VACATED and the cause be REMANDED to the United States
District Court for the Eastern District of New York for further proceedings consistent with the opinion
of the Supreme Court of the United States.

         After our decision in Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 549 F.3d 137 (2008),
plaintiffs Shady Grove Orthopedic Associates, P.A., petitioned the Supreme Court for a writ of
certiorari. The Supreme Court granted the writ of certiorari and then reversed the decision of this
Court. See 556 U.S. — , 2010 WL 1222272 (2010).
        We now VACATE the judgment of the District Court and REMAND for further proceedings
consistent with the opinion of the Supreme Court.

        The mandate shall issue forthwith.


                                                  FOR THE COURT,
                                                  Catherine O’Hagan Wolfe, Clerk of Court




                                                       2